The Attorney              General of Texas
                                        September        28,   1979
MARK WHITE
Attorney General


                   Honorable Felipe Reyna                       Opinion No. Mw-6 0
                   Criminal District Attorney
                   McLennan County                              Re: Use of       county     funds   to
                   Waco, Texas 76710                            operate a zoo.

                   Dear Mr. Reyna:

                         You have requested our opinion regarding       the use of county funds to
                   operate a zoo. Article 6061t provides:

                              Section 1. In this Act, ‘governmental unit’ means a
                              city, town, independent school district, ‘or any other
                              political subdivision.

                              Secticn 2. Any other governmental           unit may by
                              agreement establish, provide, maintain, construct,
                              and operate jointly with another governmental unit
                              located    in the        same   or adjacent      counties,
                              playgrounds,     recreation   centers,  athletic    fields,
                              swimming pools, and other park and recreational
                              facilities   located      on property  now owned op
                              subsequently acquired by either of the governmental
                              units.

                   See also V.T.C.S. art. 608lf (county authorized to acquire and improve
                   -You          ask whether McLennan County may contribute funds for the
                   operation and maintenance of, and capital improvements to, the Central
                    Texas Zoo, which is located on property owned entirely by the City of Waco.
                   The animals exhibited at ,the zoo are owned by the Central Texas Zoological
                   Society, a nonprofit corporation.

                          In Attorney General Opinion H-413 (1974), thii office held that,
                   pursuant to article 6081t, a county is authorized to contribute to the
                   construction of a swimming pool by an independent school district on land
                   owned by the district, so long as the agreement serves a proper public
                   purpose, results in an adequate benefit to both parties, and provides for joint
                   participation.   See Ten. Const. art. RI, S 52. In our opinion, a similar
                   rationale is applicable to the operation of the Central Texas Zoo. The




                                                    P.   189
Honorable Pelipe Reyna     -   Page Two (NI+6 6 )



agreement between McLennan County and the City of Waco should be drawn so as to
indicate clearly that a public purpose is being served and that both the city and the county
will derive a benefit from its execution. In addition, the sgreement should assure that the
zoo is under the joint control of the parties      See also Attorney General Opinion H-93
(1973).

       Although the zoo is operated by a nonprofit corporation, which also owns the
exhibited animals, we do not believe that the proposed arrangement           will thereby be
rendered invalid.    The present agreement between the Society and the City of Waco
provides that the Society shall have no power to “bind the City by . . . any contract . . . or
to impose any liability upon the City without [its] prior written consent.” In Attorney
General Opinion H-R23 fl978), this office held that a county was authorized to contract
with a rape crisis center for the performance of services which the county might itself
have performed.     Likewise, since McLennan County and the City of Waco are authorized
by article 6081t jointly to operate a zoo, we believe that they may jointly contract with
the Central Texas Zoological Society to operate the facility.

                                       SUMMARY

           A county is authorized by article 6081t, V.T.C.S., to contribute
           funds for the maintenance and operations of a zoo located on
           property owned entirely by a city.




                                           ~~

                                                Attorney General of Texas

JOHN W. FAINTER, JR.
First Assistant Attorney General

TED L. .HARTLEY
Executive Assistant Attorney General

Prepared by Rick Gilpin
Assistant Attorney General

APPROVED:
OPINION COMMITl’EE

C. Robert Heath, Chairman
David B. Brooks
Walter Davis
Susan Garrison
Rick Gilpin
William G Reid
Bruce Youngblood



                                         P-     190